Citation Nr: 0428586	
Decision Date: 10/18/04    Archive Date: 10/28/04

DOCKET NO.  98-09 228	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to a temporary total evaluation under 38 C.F.R. § 
4.30 from April 1, 1997, for convalescence following total 
knee replacement surgery.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. A. Herman, Counsel

INTRODUCTION

The veteran had active military service from March 23, 1970 
to June 2, 1970.

This matter arises from an October 1997 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Phoenix, Arizona, which denied entitlement to an extension 
of a temporary total evaluation for convalescence following 
total knee replacement surgery beyond March 31, 1997.  A 
review of record shows, however, that the veteran was not in 
receipt of benefits under 38 C.F.R. 4.30 at that time but 
rather a 100 percent schedular rating under Diagnostic Code 
5055.  The issue on appeal has therefore been recharacterized 
to better reflect the benefit sought by the veteran.

The veteran was afforded a personal hearing at the RO before 
the undersigned veterans law judge in January 2004.  A 
transcript of the hearing is associated with the claims file.

The Board remanded the matter in June 2003 for the purpose of 
curing certain procedural defects.  The matter was been 
returned to the Board for final appellate consideration.  


FINDINGS OF FACT

1.  The veteran underwent a left total knee replacement on 
February 14, 1996, and he was discharged from the hospital on 
February 20, 1996.

2.  By a rating action dated in March 1996, the RO assigned 
the veteran a total (100 percent) disability rating under 
Diagnostic Code 5055 for a left total knee replacement that 
followed a one month temporary total disability rating as 
provided under 38 C.F.R. § 4.30; a 30 percent evaluation for 
the left knee was to be effective April 1, 1997.


3.  By a rating action dated in April 2000, the 30 percent 
disability evaluation assigned for the veteran's post-
operative left total knee replacement was increased to 60 
percent under Diagnostic Code 5055, effective from April 1, 
1997; the veteran was also granted a total disability 
evaluation based on individual unemployability from April 1, 
1997 to May 25, 1998 and from July 1, 1999.


CONCLUSION OF LAW

Entitlement to a temporary total evaluation under the 
provisions of 38 C.F.R. § 4.30 from April 1, 1997, for 
convalescence following total knee replacement surgery is 
precluded by law.  38 U.S.C.A. §§ 1155, 5107, 5304 (West 
2002); 38 C.F.R. §§ 3.340, 3.700, 4.16, 4.30, 4.71a, 
Diagnostic Code 5055 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA) that became law 
in November 2000.  The VCAA provides, among other things, 
that the VA shall make reasonable efforts to notify a 
claimant of the relevant evidence necessary to substantiate a 
claim for benefits under laws administered by the VA.  The 
VCAA also requires the VA to assist a claimant in obtaining 
that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002).  In 
this regard, the Board notes that it does not appear that the 
RO provided the veteran notice of the VCAA with regard to 
issue on appeal.

Nevertheless, as will be explained below, the Board finds 
that the law, and not the evidence, is dispositive in this 
case.  The United States Court of Veterans Appeals for 
Veterans Claims (Court) has held that where the law, and not 
the underlying facts or development of the facts are 
dispositive in a matter, the VCAA can have no effect on the 
appeal.  Manning v. Principi, 16 Vet. App. 534 (2002); Smith 
v. Gober, 14 Vet. App. 227 (2002) (VCAA has no effect on 
appeal limited to interpretation of law); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2002) (VCAA not applicable where 
law, not factual evidence, is dispositive).  Therefore, the 
Board finds that no further action is necessary under the 
VCAA.

Factual Background

The record shows that service connection for left knee 
disability was granted in August 1977.  A 10 percent 
disability rating was assigned from August 24, 1976, which 
was the date of the veteran's claim for benefits.  In August 
1995, the RO granted a 20 percent disability evaluation, 
effective from January 1990.  

On February 14, 1996, the veteran underwent a left total knee 
replacement at the San Diego VA Medical Center (VAMC).  He 
was discharged from the hospital on February 20, 1996.  The 
RO issued a March 1996 rating action that assigned the 
veteran a total disability rating under Diagnostic Code 5055 
that followed a one-month temporary total disability rating 
as provided under 38 C.F.R. § 4.30.  A 100 percent schedular 
rating was therefore in effect from February 14, 1996 to 
March 31, 1997.  From April 1, 1997, a 30 percent disability 
evaluation was applied. 

In a statement received in March 1997, the veteran argued 
that the termination of his convalescent period for his left 
knee disability was in error.  He stated he continued to 
experience profound difficulty with his knee that required 
additional convalescence.  He submitted a March 1997 
statement from his treating VA physician that indicated that 
he needed at least three more months (March 31, 1997 to June 
1, 1997) to improve his condition.  A similar statement was 
received from that physician in February 1998 indicating that 
the period of time the veteran needed to improve his 
condition should be extended to December 31, 1997.

Thereafter, by rating action dated in April 2000, the RO 
granted a 60 percent disability evaluation for post-operative 
left total knee replacement under Diagnostic Code 5055, 
effective from April 1, 1997.  The RO also granted the 
veteran a total disability evaluation based on individual 
unemployability from April 1, 1997 to May 25, 1998.  From 
July 1, 1998 to June 30, 1999, the veteran was in receipt of 
a total disability rating under Diagnostic Code 5055 for a 
total right knee replacement.  A one-month temporary total 
disability rating as provided under 38 C.F.R. § 4.30 was 
assigned from May 26, 1998 (the date of the surgery) to June 
30, 1998.  The total disability evaluation based on 
individual unemployability was resumed from July 1, 1999.

Analysis

The Secretary shall adopt and apply a schedule of ratings of 
reductions in earning capacity from specific injuries or 
combination of injuries.  The ratings shall be based, as far 
as practicable, upon the average impairments of earning 
capacity resulting from such injuries in civil occupations.  
The schedule shall be constructed so as to provide ten grades 
of disability and no more, upon which payments of 
compensation shall be based, namely, 10 percent, 20 percent, 
30 percent, 40 percent, 50 percent, 60 percent, 70 percent, 
80 percent, 90 percent, and total, 100 percent.  38 U.S.C.A. 
§ 1155.

38 U.S.C.A. § 5304 specifically provides that, except to the 
extent that retirement pay is waived under other provisions 
of law, not more than one award of pension, compensation, 
emergency officers', regular, or reserve retirement pay, or 
initial award of naval pension granted after July 13, 1943, 
shall be made concurrently to any person based on such 
person's own service or concurrently to any person based on 
the service of any other person.  See also 38 C.F.R. § 3.700 
(not more than one award of pension, compensation, or 
emergency officers', regular or reserve retirement pay will 
be made concurrently to any person based on his or her own 
service except as provided in Sec. 3.803 relating to naval 
pension and Sec. 3.750(c) relating to waiver of retirement 
pay).

Under 38 C.F.R. § 4.30, a temporary total disability rating 
will be assigned from the date of hospital admission and 
continue for 1, 2, or 3 months from the first day of the 
month following hospital discharge when treatment of a 
service-connected disability results in: (1) Surgery 
necessitating at least one month of convalescence; (2) 
Surgery with severe postoperative residuals such as 
incompletely healed surgical wounds, stumps of recent 
amputations, therapeutic immobilization of one major joint or 
more, application of a body case, or the necessity for house 
confinement, or the necessity for continued use of a 
wheelchair or crutches (regular weight- bearing prohibited); 
or (3) Immobilization by cast, without surgery, of one major 
joint or more.  An extension of 1, 2, or 3 months beyond the 
initial 3 months may be granted and extensions of 1 or more 
months up to 6 months beyond the initial 6 months period may 
be made, upon request.  

According to the Schedule for Rating Disabilities, a 100 
percent rating is assigned for one year following prosthetic 
replacement of a knee joint.  The 100 percent rating for 1 
year following implantation of prosthesis will commence after 
the initial 1-month grant of a total rating assigned under 38 
C.F.R. § 4.30, following hospital discharge.  Thereafter, a 
minimum disability rating of 30 percent is assigned, but any 
associated intermediate degrees of residual weakness, pain or 
limitation of motion may be rated by analogy pursuant to 
Diagnostic Codes 5256, 5261, or 5262.  With chronic residuals 
consisting of severe painful motion or weakness in the 
affected extremity, a maximum schedular rating of 60 percent 
is applicable for postoperative residuals of a total knee 
replacement beyond the one-year implantation period.  
Diagnostic Code 5055 (2004).

Total disability ratings for compensation may be assigned 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities:  Provided, 
that if there is only one such disability, this disability 
shall be ratable as 60 percent or more, and that, if there 
are two or more disabilities, there shall be at least one 
disability ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. §§ 3.340, 4.16.

As noted above, 38 C.F.R. § 4.30 states that the maximum 
period of time that one may be in receipt of a total rating 
for convalescence is one-year following the date of hospital 
discharge.  The record shows that the veteran was discharged 
from the hospital on February 20, 1996.  The time period for 
receiving a total rating under 38 C.F.R. § 4.30 therefore 
expired as of February 20, 1997.  In review of the foregoing, 
the Board finds that the time limit for the award of a 
temporary total rating for convalescence under 38 C.F.R. 4.30 
expired.  

Further, the Board notes that the veteran was granted a total 
disability evaluation based on individual unemployability 
effective from April 1, 1997.  He has been in receipt of a 
total (100 percent) disability evaluation based on individual 
unemployability or paragraph 30 benefits since February 14, 
1996.  That 100 percent rating, which is the maximum rating 
for a disability, continues to remain in effect.  There is no 
basis in the law for the veteran to receive payment of 
concurrent 100 percent schedular ratings for the same 
disability.  Indeed, the governing law and regulation dictate 
the principle that there is to be only one award of 
compensation based on entitlement.  38 U.S.C.A. § 5304; 38 
C.F.R. § 3.700; see also VAOPGCPREC 6-99.  The Board has no 
authority to deviate from this established practice.  
Therefore, the veteran could clearly not receive a total 
disability rating for convalescence under 38 C.F.R. 4.30 
because he was already receiving a total disability 
evaluation based on individual unemployability.    

As the one-year time limit for the award of benefits under 38 
C.F.R. § 4.30 expired, and no authority exists for a 
concurrent benefit from the record, the claim of entitlement 
to a temporary total evaluation under 38 C.F.R. § 4.30 from 
April 1, 1997, for convalescence following total knee 
replacement surgery, must be regarded as legally insufficient 
since there is obviously no eligibility for such claimed 
benefit under the applicable law and regulations.  Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Entitlement to a temporary total evaluation under 38 C.F.R. § 
4.30 from April 1, 1997, for convalescence following total 
knee replacement surgery, is denied.



	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



